Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 6, 2017                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156584 (4)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  ELMORE NICHOLS, JR.,                                                                                                 Justices


                Plaintiff,

  v                                                                  SC: 156584

  COURT OF APPEALS,

             Defendant.
  ___________________________________

      On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees. The filing fees include a $375.00 entry fee, MCL 600.244, and a $25.00
  fee for commencing an original action, MCL 600.1986, for a total of $400.00.

      Within 21 days of the certification of this order, plaintiff shall pay to the Clerk of the
  Court the initial partial filing fee of $5.00, shall submit a copy of this order with the
  payment, and shall refile the copy of the pleadings which is being returned with this
  order. Failure to comply with this order shall result in the appeal not being filed in this
  Court. If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in an amount of 50 percent of the
  deposits made to plaintiff’s account until the payments equal the balance due of $395.00.
  This amount shall then be remitted to this Court.

      Pursuant to MCL 600.2963(8) plaintiff shall not file further appeals in civil actions in
  this Court until the entry fee in this case is paid in full. The Clerk of the Court shall
  furnish two copies of this order to plaintiff and return plaintiff’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 6, 2017
          jam
                                                                                Clerk